Title: To James Madison from Albert Gallatin, 6 August 1805
From: Gallatin, Albert
To: Madison, James


          
            Dear Sir.
            New York 6 August 1805
          
          It cannot be expected that the Banks will make a loan to La Fayette: they never lend on real property; of the value of the Louisiana lands no person can at present give them Sufficient assurance; and their answer will be that they are ready to make the requested advance on La Fayette notes with two approved endorsers. I will confer with Tousard on his arrival & give every assistance in my power: but every thing depends on some fortunate extraordinary location; for no lands, however fertile, will, merely as objects of common cultivation, realise his expectations.
          The demands from Spain were too hard to have expected, even independent of French interference, any success from the negotiation. It could only be hoped that the tone assumed by our negociators might not be such as to render a relinquishment or suspension of some of our claims productive of some loss of reputation. If we are safe on that ground, it may be eligible to wait for a better opportunity before we again run the risk of lowering the national importance by pretensions which our strength may not at this moment permit us to support. If from the manner in which the negotiation has been conducted & has terminated, that effect has already been produced, how to save character without endangering peace, will be a serious & difficult question. Perhaps a law making efficient provision for building a dozen of ships of the line would be the most dignified & most forcible mode of re-opening the negotiation: but it will be a doubt with some whether the remedy be not worse than the disorder. At all events to go to war for the western boundary of Louisiana, or even for the country beween Mississippi & Perdido, after having omitted in our treaty of purchase to bind France to a certain construction of limits, never will do. The refusal to ratify the convention is, in my view of the subject, the most offensive part of the proceeding.
          Mr. Randolph & Mr. Nicholson are both anxious to know with precision the time when Mr. Munroe may be expected in England; as they have both placed business of importance in his hands. I will thank you to communicate your knowledge or conjectures on that point.
          Mrs. Gallatin joins in affectionate compliments to you & to Mrs Madison, and sincerely hope that she will receive prompt & efficient relief in Philadelphia. If she is better, you should come & pay a visit to the American Tyre which you would hardly recognize. Your’s truly
          
            Albert Gallatin
          
          
            I find that Lear has drawn £5000 Stg. on the Barings on the contingent credit of 100,000 dollars which had been given for the ransom in case of peace. Do you know for what reason? & was it not wrong to diminish that fund or rather to divert it from its intended object?
          
        